Citation Nr: 1730465	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-03 08	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for the period prior to January 13, 2010; and to an evaluation in excess of 50 percent thereafter, for an acquired psychiatric disability, to include major depressive disorder without psychotic features (previously diagnosed as adjustment disorder with anxiety and depressed mood).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to December 1999.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In her January 2010 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge via videoconference.  Before such a hearing could be scheduled, she withdrew this request in an August 2010 statement.  In lieu of a Board hearing she testified in a formal RO hearing in March 2011.


FINDING OF FACT

In a July 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

In a July 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an initial evaluation in excess of 30 percent for the period prior to January 13, 2010, and in excess of 50 percent thereafter, for an acquired psychiatric disability, to include major depressive disorder without psychotic features, previously diagnosed as adjustment disorder with anxiety and depressed mood.  As to this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal has been withdrawn and is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


